Title: To James Madison from James Leander Cathcart, 6 January 1804 (Abstract)
From: Cathcart, James Leander
To: Madison, James


6 January 1804, Leghorn. No. 1. “I have receiv’d no intelligence since my last from our Squadron or any part of Barbary; I hope the intrigues of OBrien & Davis may not prove prejudicial to our affairs in those quarters for I have always been of opinion that Mr: OBrien was not sincere when he requested his recall, & the character which Davis has assumed will make him go any length to maintain his port as long as possible, was it for no other reason than to relieve in some measure the pecuniary embarassments occasioned by his extravagance, neither would I be at all surprized to hear that OBrien had maintain’d his post at Algiers in despight of Mr: Lear, & I will venture to assert that if he has time to influence the Dey & Ministry in prejudice of his administration that he will find no great difficulty in having him expel’d that Regency; when I left Algiers in 1796 I had been for several years the Dey’s Chief Secretary, had corresponded with the different Courts of Europe to his satisfaction, the whole of our negotiation was carried on by me as Messrs: Humphreys Donaldson & Barlow has already asserted, the Dey streneously recommended my being appointed Consul at Algiers as the letters of those gentlemen now in the Department of State will testify; In 1799 I touch’d at Algiers on my way to Tunis & Tripoli remain’d there a month & was treated by the Dey & ministry with every respect, while at Tripoli the whole of my correspondence with Mr: OBrien tended to enhance the Dey’s political consequence, but it unfortunately was in some instances neglected & in others most egregiously perverted, let any person of common sense read OBrien’s translation of the letter said to have been wrote by the Dey to the President of the United States, & compare it to those wrote by Messrs: Humphreys Donaldson & Barlow & they will perceive the perfidy of its Authors; & why should we not believe that it is possible for Mr: Lear to share the same fate, nothing can or will prevent it, but a seeming compliance with Mr: OBriens views or his speedy removal from the Theatre of action.
“As the Capture of the Philadelphia has in a great measure reversed our position with the Barbary States in general I can not think it politic for the Consul general at Algiers to be empower’d to proceed personally either to Tunis or Tripoli, even should the Dey of Algiers permit & even sanction the measure, the superiority claim’d by that Regency over the others enhanced by the folly of OBrien in declaring to subjects of both the other Regencys that their masters would be obliged to comply with the Dey’s commands, has been a bone of contention ever since our peace took place with Tunis & Tripoli, & would be encreased by the Consul general at Algiers visiting those Regencys the Bashaw of Tunis declared to me that he would have a man to represent the United States in his territory that was not known in either of the other States & who should have no interference with any power or person but the President of the United States & himself; this I presume is sufficient proof of the justness of my opinion, without any farther comment. Permit me to observe that the Consuls who will be appointed for Tunis & Tripoli are the proper persons to negociate with their respective Regencys, subject to the control of some of our ministers in Europe who will have a more extensive view of our political connections with other nations, than it is possible to obtain in Barbary, & not being a party concerned in the internal transactions of those Consulates will have no interest to promote but that of his country; a constant correspondence ought to be maintain’d between the Consulates & the arrangement relative to the accompts can be of no detriment, provided that ignorance & arrogance (inseparable companions) doth not engender disgust & personal invective which has been the case for the last five years.
“Enclosed with this are Copys of General Murat’s decree of the 17th: of December, it restores the neutrality of the Port of Leghorn so far as to permit the importation of British manufactures & Colonial produce under neutral flags; subject however to the regulations of the French Commissary of Commercial relations who may enact such as will render it disadvantageous to merchants to send their property to this port, A Ship with fish from Newfoundland has arrived & landed her Cargo unmolested, but I would recommend a little patience to our merchants, before they risque such property here, lest an other decree should confiscate the whole even after it is landed.
“The Queen Regent has ostensibly assumed the reins of government in civil affairs but is as immediately under the influence of the first Consul as the King of Spain her father is. Enclosed are vouchers for a credit of 4000 dolls: given by me to Mr: Nissen for the Use of the Prisoners at Tripoli.”
  

   
   RC and enclosures (DNA: RG 59, CD, Tripoli, vol. 2). RC 3 pp.; docketed by Wagner. For surviving enclosures, see n. 5.



   
   In his 4 May 1796 dispatch Barlow described Cathcart as having “hopes of obtaining the consulate” at Algiers, for which he had “neither the talents nor the dignity of character necessary” (DNA: RG 59, CD, Algiers, vol. 1, pt. 2).



   
   For Mustafa Dey to Jefferson, 17 Oct. 1802, refusing Cathcart as consul at Algiers, see O’Brien to JM, 11 Oct. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 4:17, 18 n. 2).



   
   Murat’s 25 Frimaire an XII (17 Dec. 1803) order, issued from his headquarters in Milan, decreed that merchant vessels entering Leghorn in future would be subject only to a visit from the health officer and would not be impeded by military authorities, although they must conform to the requirements of the French commercial agent. The decree also assigned command of the port of Leghorn to the queen’s governor, who would be required to submit daily reports to the local French general and to execute all orders prohibiting the export of ammunition and other supplies “proper for victualling the enemy” (National Intelligencer, 6 Apr. 1804).



   
   Louis I of Etruria died on 27 May 1803, leaving Queen Maria Luisa, daughter of Charles IV and Maria Luisa of Spain, as regent for their son, Charles Louis. Under her rule the kingdom became a refuge for Italian Jacobins and British agents (Cobbett’s Annual Register 4 [1803]: 18; Jacques Godechot et al., The Napoleonic Era in Europe [New York, 1971], p. 102).



   
   The enclosures are copies of Frederick Degen and Company of Naples to Cathcart, 20 Dec. 1803 (1 p.), acknowledging receipt of Cathcart’s 12 Dec. 1803 letter and stating that they would extend credit to Nicolai C. Nissen at Tripoli and William Higgins at Malta to the amount of $3,000 each for the relief of the crew of the Philadelphia; and Cathcart to Degen and Company, 30 Dec. 1803 (1 p.; docketed by Wagner as received in Cathcart’s 6 Jan. 1804 dispatch), informing them that he was only authorizing a total of $4,000 in credit for the relief of the captives and requesting regular reports of the price of Spanish dollars at Naples and the exchange rate for bills on London. A note on the verso of the latter document in Cathcart’s hand reads: “Copy to serve as a Voucher for a credit of 4000 dollars forwarded to Naples Malta & Tripoli for the use of the crew of the United States Frigate Philadelphia.”


